     Case 1:20-cv-01620-DAD-SAB Document 12 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HECTOR CLARENCE ANDERSON,                         No. 1:20-cv-01620-DAD-SAB (PC)
12                       Plaintiff,
13           v.                                         ORDER DISMISSING ACTION DUE TO
                                                        PLAINTIFF’S FAILURE TO PAY FILING
14    JOHN DOE,                                         FEE
15                       Defendant.                     (Doc. No. 8)
16

17

18          Plaintiff Hector Clarence Anderson is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 19, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending that plaintiff’s application to proceed in forma pauperis under

23   28 U.S.C. § 1915(g) be denied because plaintiff had suffered three or more strike dismissals and

24   that he be ordered to pay the required $400.00 filing fee in order to proceed with this action.

25   (Doc. No. 5.) On December 16, 2020, the undersigned adopted those findings and

26   recommendations, denied plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to

27   pay the $400.00 filing fee in full within thirty (30) days. (Doc. No. 8.) Plaintiff was cautioned

28   that failure to comply with that order and pay the required filing fee within the specified time
                                                        1
     Case 1:20-cv-01620-DAD-SAB Document 12 Filed 04/12/21 Page 2 of 2


 1   would result in dismissal of this action. (Id. at 4.) On December 28, 2020, plaintiff filed a

 2   motion to vacate the undersigned’s adoption of the findings and recommendations under Federal

 3   Rule of Civil Procedure 60. (Doc. No. 9.) On January 4, 2021, the undersigned denied plaintiff’s

 4   motion and reminded plaintiff that he was required to pay the filing fee in order to pursue this

 5   action. (Doc. No. 11.)

 6             Plaintiff has not paid the required filing fee and the deadline in which to do so has now

 7   passed.

 8             Accordingly,

 9             1.     This action is dismissed without prejudice due to plaintiff’s failure to pay the

10                    required filing fee; and

11             2.     The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:       April 12, 2021
14                                                        UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
